Opinion by
Green, C.:
It is contended in this case that the findings and judgment of the district court are not supported by the evidence; and it is urged that there was error in the findings and decision of the court in relation to what the evidence fairly established. The defendant in error ob*82jects to the consideration of these assignments of error, upon the ground that the case-made does not show that it contains all of the evidence; that the only statement to that effect is found in the certificate of the judge; and the questions presented for review involve a consideration of the evidence, and that we cannot therefore examine the questions raised by counsel for the plaintiff in error.
It does not appear from an inspection of the record that all of the evidence is here. It is true that the certificate of the district judge states that it contains all of the evidence, but this is not sufficient. (Hill v. National Bank, 42 Kas. 364, and authorities there cited.) We cannot, therefore, review the questions presented by counsel for plaintiff in error.
It is recommended that the judgment of the district court be affirmed.
By the Court: It is so ordered.
All the Justices concurring.